

115 HRES 290 IH: Expressing support for celebrating the fourth week in April as Every Kid Healthy Week.
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 290IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. Danny K. Davis of Illinois (for himself, Ms. Adams, and Mrs. Beatty) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for celebrating the fourth week in April as Every Kid Healthy Week.
	
 Whereas childhood obesity, undernourishment, and physical inactivity are national epidemics, and schools can help to address these problems by becoming healthier places so kids can live healthier lives and be better prepared to learn;
 Whereas according to the Centers for Disease Control and Prevention, tripling since the 1970s, 17 percent of the Nation’s children and adolescents are obese, putting them at a high risk for developing heart disease, cancer, asthma, diabetes, and obesity into adulthood;
 Whereas according to the Centers for Disease Control and Prevention, in 2013, only 27.1 percent of high school students surveyed had participated in the recommended 60 minutes per day of physical activity, and less than half (48 percent) of high school students attended physical education classes in an average week;
 Whereas every child needs a healthy diet consisting of nutritious foods in appropriate portion sizes based on age and development;
 Whereas evidence shows children who eat poorly or who engage in too little physical activity do not perform as well as they could academically;
 Whereas a coalition of leading public and private organizations engaged in child and school health, the Every Kid Healthy Coalition, has been formed for a collective impact initiative working toward a common vision that all United States schools will provide healthy foods, quality health and physical education, and comprehensive physical activity opportunities for all students by 2030;
 Whereas Every Kid Healthy Week, an annual observance the fourth week of April, shines a spotlight on the great efforts schools are making to improve the health and wellness of their students and the link between nutrition, physical activity, and learning because healthy kids are better prepared to learn;
 Whereas anyone can get involved and be a part of the celebration to help support sound nutrition, regular physical activity, and health-promoting programs in schools and communities with more than 3,500 schools and other organizations involving 2,000,000 students, school staff, and community volunteers participating since Action for Healthy Kids launched the Week in 2013;
 Whereas those celebrating with events are encouraged to register those events at EveryKidHealthyWeek.org where free resources, activities, and inspiration can also be found;
 Whereas this year’s Every Kid Healthy Week will continue to bring national attention to the importance of keeping kids fit and healthy and will provide an opportunity to emphasize the significance of making the choices necessary to sustain a healthy and physically active lifestyle; and
 Whereas the fourth week of April should be designated as Every Kid Healthy Week: Now, therefore, be it
	
 The House of Representatives— (1)encourages schools, communities, and organizations to take part in their own Every Kid Healthy Week activities; and
 (2)honors and recognizes the importance of promoting healthy lifestyles and healthy learning environments for all children.
			